I concur, but I arrive at my conclusions through somewhat different reasoning than does the main opinion. We must take it to be the fact that the truck did slow down "considerably" before it started to make the left turn. On August 5, 1941, the sun set at 7:40 P.M., so we may assume that at the time of the accident, between 8:30 and 9:00 P.M. pre-war mountain time, it was past dusk and darkness had set in. Three specifications of recklessness are set out in the Bill of Particulars: (1) Failing to yield the right *Page 540 
of way. (2) Driving at a speed greater than reasonable or prudent under all the circumstances. (3) Failing to keep a proper lookout while making the turn. Certainly if the deceased lad had the right of way Adamson failed to yield it, but I have doubts as to whether he had it. The deceased did not have a light and in that sense was unlawfully on the highway and therefore unlawfully in the intersection. I do not intend at this time to attempt to draw fine philosophical distinctions between whether one unlawfully driving without lights is lawfully on the highway but unlawfully without lights or whether one is altogether unlawfully driving such a vehicle as is perhaps the case of a minor under sixteen driving a car. Collins v. Liddle et ux., 67 Utah 242,247 P. 476. The case of Wilcox v. Wunderlich et al., 73 Utah 1,272 P. 207, may throw some light on such distinctions. My doubt lies in whether a person can be said to have been reckless in failing to yield the right of way to another who did not have the legally required indications that he was in the right of way when it is not shown that the defendant driver was aware the other was traveling in that part of the roadway. I am cognizant — and I think this must be kept in mind throughout this case — that we are not measuring Adamson's duty with respect to the rights of the deceased lad, but his duty under the law to the general public not to drive in a reckless manner. It is quite conceivable that in this class of cases a defendant might be criminally liable yet escape civil liability because of the contributory negligence of the party injured.
This case is best tested by asking ourselves whether if Adamson had driven as he did without having an accident, a watchful and intelligent officer on the corner who noticed his conduct might have successfully prosecuted an action for reckless driving. And in that light, I shall test out specifications (2) and (3) above set out.
Certain of the evidence points to the fact that Adamson made a sharp turn to the left in such a way as to just miss the car which preceded the lad on the bicycle. In doing this *Page 541 
the dark part of the intersection to his left in which the bicycle was traveling was not lighted up by the cone of illumination from his lights in time to permit him to stop within the distance as the objects were revealed by that rotating cone of light. But I do not think we can say as a matter of law that it is negligence to make a left turn any faster than the driver was able to stop in the distance on his projected course in which objects were revealed. To so hold would make travel impracticable on certain highways. He may assume that if there is anything in the dark area to his left, in the area on which his lights will in a moment swing, it will itself have lights sufficient to notify him of its presence. The rule would be otherwise as to cross walks as distinguished from intersections. Barr v.Mountjoy, Cal.App., 122 P.2d 676.
In the instant case the point of contact with the bicycle, as it may be inferred from the testimony of a witness who was at the time of the accident standing on the southeast corner, was about on the line with the east curb of 2nd West, south of 9th South but north of the center line of 9th South Street. A driver making a left turn is not required to turn on the right side of the center of the intersection at least in the absence of a center button, but he must have had his whole car on his own side of the street to which he is turning while still in the intersection before or at the time he reaches the far curb line of the street which he is leaving. In this instance, 2nd West was considerably wider north of 9th South than south of it. If Adamson was required to reach the prolongation of the east curb of 2nd West as it is located south of 9th South before or at the time he reached his own side of 9th South, he evidently did not do so for the boy was struck while on the north side of the center of 9th South Street. If he was only compelled to reach the prolongation of the east curb of 2nd West as it is located on the north side of 9th South the evidence is silent as to whether his course would have accomplished that. If the imaginary curb line he should have reached is *Page 542 
a line drawn from the southeast curb corner to the northeast curb corner of 2nd West — an oblique line — the evidence does not permit us an inference as to whether his course would have done that. Moreover, the bill of particulars does not specify recklessness in taking a wrong course or too sharply making the turn. Whether, had it done so, there would be a question as to criminal as compared to civil negligence, is not before us.
The matter of proper lookout is tied into the driver's manner and speed in making the turn. Here again it cannot be said that he did not keep a proper lookout merely because an accident happened. As above stated, he might presume that in the dark area which would an instant later in the course of his turn be illuminated by his own lights was free of traffic and objects unless their own signals were sufficient to reveal them from the dark. It cannot therefore be said that a proper lookout means a duty to discern objects in that dark area not properly marked or turning in such a manner that the ratio between turn and speed would always enable him to stop within the distance his lights revealed objects regardless of how near he might be when that happened. It is a known fact that on a turn objects further away are revealed before those close up because the apex of the cone of illumination is at the lights. *Page 543